Title: To Thomas Jefferson from Joel Yancey, 14 January 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dear Sir
Bedford
Jan 14th 21
Your letter by Mr Randolph I received a few days since, and have particularly observed the contents. in transfering your authority over your plantation here to your grandson, I presume you did not include  even the present year, and that your motive was, to give me an opportunity to withdraw, which I without hesitation did immediately to Mr Randolph, and I can  assure you, that no man in Virginia will be better pleased should he suceed here as well as he has done in your estimation in Albemarle, I have done the best I could, and I know I could do no better under the direction of Mr Randolph or any other person, I have long been sensible, that my attention to your affairs, took me too much from my own, and that I have been by no means a gainer by it. I am satisfied also, notwithstanding more might have been done, and Acts of providence have happend, that you, when you come to a make a comparison, with the appearance of your plantations now—and there producing order five years ago, you will acknowledge, that some emprovements have been made here also, (tho not equal to those in Albemarle) independent of the increase and condition of the stock, I promised Mr R. upon his insisting, and saying, that the business, and consequently you, would be injured, by my withdrawing immediately, as he was not provided with a manager, to continue to do what I can to your Interest & happiness till he can procure one which I hope will be with as little delay as possible. My family is still very Ill. scarcly any hopes of the recovery of my Daughter, lost 2 of my best House servants, who I had raised and five more negroes dangerously sick, I remain with the Highest respectYr mo obt ServtJoel Yancey